DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 1-11 and 17-19, drawn to an apparatus.
Group II: claim(s) 12, drawn to a system.
Group III: claim(s) 13-16 and 20, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of all the limitations recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hill (US 5948194 A). See below the 35 USC 103 rejection regarding claim 1.  

During a telephone conversation with Meredith Sturby on 05/10/2022 a provisional election was made without traverse to prosecute the invention of Group I (claims 1-11 and 17-19).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-16 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “reservoir” (claims 1, 3), “nozzle” (claims 1, 3, 6-8, 17), “temperature sensor” (claims 10, 11, 19), and a controller (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The specification is objected to as failing to appropriately arrange specification as provided in 37 CFR 1.77(b). Appropriate titles of the sections such as background of the invention (field of the invention, description of related art), brief summary of the invention, brief description of the several views of the drawings, and the detailed description of the invention should be properly arranged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“means connecting the nozzle and the reservoir” in claim 1 line 5.
“a displacement assembly for translating and/or rotating the nozzle with respect to the mould and/or the workpiece in a controlled manner” in claim 1 lines 10-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“means connecting the nozzle and the reservoir”: a rigid pipe (¶ [0013] as published in US 20200215813 A1).
“a displacement assembly for translating and/or rotating the nozzle with respect to the mould and/or the workpiece in a controlled manner”: worm gears or cable pulls together with rail or track assemblies, or also more complex designs such as robotic arm systems (¶ [0007] as published in US 20200215813 A1).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 recites the limitation “liquid media” (line 1) followed by the limitation “the liquid medium” (lines 3, 4, 7). It is suggested to unify the limitations. 
Claim 6 recites the limitation “at least two perpendicular directions (X, Y, Z)” in line 4. It is suggested to incorporate “(X, Y, Z)” properly, if necessary, or to delete it. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 9, and 18 recite the limitation of “a/the rigid pipe.” The term “rigid” is a relative term that renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term would be interpreted as the broadest reasonable interpretation such as “not easily bendable.”
Claim 8 recites the limitation “the amount and/or flow rate” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “an amount and/or flow rate.”
Claims 9 is rejected under 35 USC 112(b) as being dependent from claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 5948194 A, hereinafter Hill).
Regarding claim 1, Hill teaches an apparatus for dispensing and curing of liquid media (abstract, column 1 lines 6-8, column 5 lines 9-11, column 7 lines 18-21; FIGURE 1), comprising
a supply system (adhesive dispensing system 10) comprising at least one reservoir for the liquid medium (not shown, implicit feature, the reservoir is located upside of supply tube 16 on FIGURE 1), a nozzle (tip 18) for ejecting the liquid medium into a mould and/or onto a workpiece (component 20) (column 4 lines 48-57; FIGURE 1) and means (adhesive supply tube 16) connecting the nozzle and the reservoir (column 4, lines 51-53; FIGURE 1); and
a microwave system which comprises a microwave source (variable power microwave source 14) for producing microwave radiation for irradiating the liquid medium in an irradiation zone (microwave pre-heater chamber 12 and/or microwave resonant chamber 32) in the supply system (column 4 lines 48-55, column 5 lines 13-25; FIGURES 1, 2), wherein the irradiation zone 12, 32 is arranged between the reservoir and the nozzle 18 (column 4, lines 50-55, figure 1, reference 12); wherein it further comprises a displacement assembly (robot 28) for translating and/or rotating the nozzle with respect to the mould and/or the workpiece (column 4 lines 64-67, column 5 lines 1- 6: “it is useful to move the microwave dispensing head 12, via attachment to a robot, instead of manipulating the component 20”; FIGURE 1) in a controlled manner (PLC system controller 30) (column 5, lines 7-10; FIGURE 1).
Here, of note, although Hill does not explicitly teach that the supply system 10 comprises at least one reservoir for at least one reservoir for the liquid medium, it would be obvious to one of ordinary skill in the art that the material, transported through the supply tube 16 to the nozzle 10, is coming out from at least one reservoir located upstream of the supply tube 16. 
Regarding claim 2, Hill teaches that the displacement assembly is further arranged to displace the irradiation zone with respect to the mould and/or workpiece in a controlled manner (column 4 lines 64-67, column 5 lines 1- 6, column 5, lines 7-10; FIGURE 1).
Regarding claim 3, Hill teaches that the means connecting the reservoir and the nozzle comprises a rigid pipe 16, 36 (column 4 lines 51-53: the microwave pre-heater 12 receives a quantity of adhesive from through either a flexible or rigid supply tube 16; column 5 lines 13-19: adhesive carrying tube 36 made from a material such as PTFE, glass, ceramic; FIGURES 1-3). 
Regarding claim 4, Hill teaches that the microwave system further comprises a waveguide 38 for passing microwaves from the microwave source 14 to the irradiation zone 12, 32 (column 5 lines 19-22).
Regarding claim 5, Hill teaches that the displacement assembly is further arranged to displace a waveguide and/or the microwave source with respect to the mould and/or the workpiece together with the irradiation zone (column 4 lines 64-67, column 5 lines 1- 6; FIGURES 1-3). Of note, when the microwave dispensing head 12 moves via attachment to a robot, it is obvious that the waveguide 30 attached to the chamber 32 (inside of 12) through an aperture 40 would moves together to supply a microwave. 
Regarding claim 6, Hill teaches that the displacement assembly 28 is arranged to translate the nozzle 18 with respect to the mould and/or the workpiece 20 along at least two perpendicular directions (X,Y,Z) and/or to rotate the nozzle with respect to the mould and/or the workpiece around at least two perpendicular axes (column 4 lines 64-67: a six-axis robot 28; column 5 lines 1- 6; FIGURE 6).
Regarding claim 7, Hill teaches that the nozzle is arranged to eject the liquid medium in a substantially vertical downward direction (column 4 lines 64-67: a six-axis robot 28 receives and manipulates the component 20 to enable a wide variety of contact angles between the dispensing tip 18 and the bond path 22; column 5 lines 1- 6; FIGURE 6). Of note, “a wide variety of contact angles” includes a substantially vertical downward direction. 
Regarding claim 17, Hill teaches that the irradiation zone 12, 32 and the nozzle 18 are kept a predetermined distance from each other (as shown in FIGURES 1-3).
Regarding claim 18, Hill teaches that the rigid pipe 16, 36 is directed in a downward direction (as shown in FIGURES 1-3).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 1, and further in view of Matthews et al. (US 20180099461 A1, hereinafter Matthews). 
Regarding claim 8, Hill teaches all the claimed limitations but does not specifically teach that the supply system 10 further comprises a mixing and/or metering device, which is arranged for mixing at least one component and/or for metering the amount and/or flow rate of the medium to be ejected from the nozzle.
Matthews teaches an apparatus for depositing a controlled mixture of materials to form an additive manufactured product with a controlled change of the constitution of the additive manufacturing material (abstract, claim 1, ¶ [0010]). The apparatus includes a nozzle 12 supplied by a mixing head 13 that delivers ink material from plural sources, such as motor-controlled (by motors Ma and Mb) syringes 14 a and 14 b that deliver material to a motor-controlled (by motor Mc) mixing screw or the like (¶ [0028]; FIGURE 1).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the adhesive dispensing system of Hill to further includes a mixing head that delivers ink material from plural sources upstream of a nozzle as taught by Matthews in order to yield known results or a reasonable expectation of successful results of dispensing a mixture of materials with a controlled change of the constitution of the dispensing material (Matthews: derived from ¶ [0010]).
Regarding claim 9, modified Hill teaches that a section of the supply system connecting the mixing and/or metering device (Matthews: 13) and the irradiation zone (Hill: 12, 32) is formed by a rigid pipe (Hill: adhesive carrying tube 36), which extends in a vertical downward direction (Hill: column 5 lines 13-19; FIGURES 1-3; Matthews: ¶ [0028]; FIGURE 1). Thus, modified Hill teaches all the claimed limitations, and motivation to combine applied to claim 8 equally applies here. 
Claims 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 1, and further in view of in view of Yano (US 20130032090 A1). 
Regarding claim 10, Hill teaches all the limitations but does not specifically teach that the apparatus further comprises at least one temperature sensor for sensing the temperature of the liquid medium.
Yano teaches an adhesive applying device, and the device includes a temperature maintaining unit, a second temperature maintaining unit, and several controlling units for discharging a certain amount of adhesive in a controlled way (abstract, ¶ [0005], ¶ [0007]; FIGURES 1, 2). The adhesive applying device 10 includes heaters 24, 26, and 28, temperature sensors 30, 32, and 34, a temperature regulator 36, and a high-order controller 52 (integrated controlling unit), and thus, the temperature of the adhesive is maintained in a desired range of temperature (¶ [0007], ¶ [0024], ¶ [0026], ¶ [0028], ¶ [0033], ¶ [0053], FIGURES 1-4). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the adhesive dispensing system of Hill to further includes a temperature sensor in a heating region as taught by Yano in order to yield known results or a reasonable expectation of successful results of maintaining a temperature of a dispensing material at a desired range in a controlled manner (Yano: derived from ¶ [0007]). 
Regarding claim 11, modified Hill teaches that the apparatus further comprises a control unit (Hill: PLC system controller 30; Yano: a high-order controller 52) which is adapted to control the microwave source (Hill: 14), the displacement assembly (Hill: 28) and a mixing and/or metering device (Yano: gravimetric sensor 40) and which receives data from the at least one temperature sensor (Yano: 30, 32, 34) (Hill: column 5, lines 7-10, column 6 lines 30-37; FIGURES 1-3; Yano: ¶ [0024], ¶ [0034]-¶ [0035]: metering via senor 40 and a controller; ¶ [0033]: temperature control; FIGURES 1-4). Thus, modified Hill teaches all the claimed limitations, and the motivation to combine applied to claim 10 equally applies here. Furthermore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the adhesive dispensing system of Hill to further includes a gravimetric sensor as taught by Yano in order to yield known results or a reasonable expectation of successful results of precise measuring and monitoring of an amount of dispensed material (Yano: derived from ¶ [0005]). 
Regarding claim 19, modified Hill teaches that the at least one temperature sensor is associated with the nozzle (Yano: temperature sensor 34) and/or positioned upstream (Yano: for example, temperature sensor 32) and/or downstream (Yano: for example, temperature sensor 34) of the irradiation zone (Hill: 12, 32) (Yano: ¶ [0024], FIGURES 1-4; of note, Yano teaches that the adhesive applying device 10 includes heaters 24, 26, and 28 having respective temperature sensors 30, 32, and 34, and among the heaters, heaters 26 and 28 correspond to the references 12, 32 of Hill and the irradiation zone as recited in claim 1). Thus, modified Hill teaches all the claimed limitations, and the motivation to combine applied to claim 10 equally applies here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coopes (US 5,719,380 A) teaches a microwave heating apparatus for heating a flowing fluid, and the heating apparatus includes a temperature measuring probe (abstract, FIGURES 1, 2). 
Johnson (US 3,715,555 A) teaches a circular waveguide microwave applicator that is a system for applying microwave energy to heat a material and conveying the heated material under gravity axially through the circular applicator (abstract, column 1 lines 5-7; FIGURE 1). 
Cook (US 20100264356 A1) teaches microwave-heatable thermoplastic compositions designed to have a selected heating rate (abstract).
Goethel (US 5,471,037 A) teaches a process for preparing polymeric material with microwave, and an apparatus includes a static mixer (abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726